Supreme Court of Florida
                                   ____________

                                   No. SC19-1622
                                   ____________

                               JUAN C. CASIANO,
                                   Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                  January 28, 2021

LAWSON, J.

      We accepted review of Casiano v. State, 280 So. 3d 105 (Fla. 4th DCA

2019), on the grounds that the decision of the Fourth District Court of Appeal in

Casiano expressly and directly conflicts with that of the First District Court of

Appeal in Johnson v. State, 260 So. 3d 502 (Fla. 1st DCA 2018), on the issue of

whether a defendant’s completion of sentence during the pendency of his appeal

renders moot his challenge to a state prison sentence erroneously imposed pursuant

to a trial court’s dangerousness finding under section 775.082(10), Florida Statutes
(2019) (subsection (10)).1 Because the district courts reached separate conclusions

as to whether a defendant’s potential designation as a prison releasee reoffender

under section 775.082(9)(a)1. 2 is a sufficient collateral legal consequence

precluding dismissal of such an appeal as moot, we have jurisdiction. See art. V, §

3(b)(3), Fla. Const. For the reasons that follow, we resolve the narrow conflict

issue by holding that a defendant’s potential designation as a prison releasee

reoffender under section 775.082(9)(a)1. is not a sufficient collateral legal

consequence to preclude dismissal of the appeal as moot. We therefore approve

the Fourth District’s decision in Casiano and disapprove the First District’s

decision in Johnson.

                                 BACKGROUND

      Juan Casiano entered a partially negotiated no contest plea to several driving

offenses. Since Casiano’s scoresheet reflected 21.9 sentence points, the statutory

maximum penalty was a nonstate prison sanction of up to one year under

subsection (10). However, contrary to this Court’s decision in Brown v. State, 260




      1. While the 2018 and 2017 versions of subsection (10) were at issue in
Casiano and Johnson respectively, the statutory language of subsection (10) has
remained the same since 2009.

       2. The statutory language of section 775.082(9)(a)1. was amended in 2019,
but this does not impact our analysis. See ch. 2019-167, § 30, at 2131, Laws of
Fla.


                                         -2-
So. 3d 147, 150 (Fla. 2018), the trial court sentenced Casiano to one year and one

day in state prison, followed by forty-seven months of probation, based on the

court’s independent factual finding that Casiano could present a danger to the

public if subject only to a nonstate prison sanction. On appeal, Casiano challenged

the incarcerative portion of his sentence, arguing that the trial court erred in

making the dangerousness finding. In Gaymon v. State, 288 So. 3d 1087, 1093

(Fla. 2020), we held that “the proper remedy for harmful error resulting from the

court, not the jury, finding the fact of dangerousness under [subsection (10)] is to

remand for resentencing with instructions to empanel a jury to make such a

determination, if the State seeks that finding in the defendant’s case.” Although

the Fourth District concluded that the trial court erred when it made the

dangerousness finding, it did not address whether the error was harmful. Rather,

the district court dismissed Casiano’s appeal as moot because he had completed his

prison sentence, rejecting Casiano’s argument that his potential future designation

as a prison releasee reoffender under section 775.082(9)(a)1. was a sufficient

collateral legal consequence precluding dismissal of his appeal as moot. 3


       3. Casiano now argues that (1) his potential liability for costs of
incarceration and correctional costs for the length of his prison sentence and (2) his
present service of a term of probation rendering him subject to the sentence
imposed upon him are additional collateral legal consequences of the trial court’s
error in sentencing him to state prison. Because he did not raise these arguments
below, we decline to address them. See Reynolds v. State, 842 So. 2d 46, 52 n.5
(Fla. 2002) (declining to address two additional arguments made by the petitioner

                                          -3-
                                    ANALYSIS

      Section 775.082(9)(a)1. defines “prison releasee reoffender” as “any

defendant who commits, or attempts to commit” any qualifying offense—as

enumerated in the statute—within three years after a certain event, described in the

statute as follows:

      being released from a state correctional facility operated by the
      Department of Corrections or a private vendor, a county detention
      facility following incarceration for an offense for which the sentence
      pronounced was a prison sentence, or a correctional institution of
      another state, the District of Columbia, the United States, any
      possession or territory of the United States, or any foreign jurisdiction,
      following incarceration for an offense for which the sentence is
      punishable by more than 1 year in this state.

Under the plain language of the statute, a defendant’s status as a prison releasee

reoffender (PRR) only attaches upon the commission or attempted commission of

one of the offenses enumerated in the statute within three years after the

defendant’s release “from a [specified facility] following incarceration for an

offense for which the sentence is punishable by more than 1 year in this state.”

§ 775.082(9)(a)1. As the Third District Court of Appeal has explained, future

sentence enhancement under section 775.082(9)(a)1. is contingent “first on the



because they were “beyond the scope of the conflict in this case and they were not
reached by the decision below”); cf. Smith v. State, 151 So. 3d 1177, 1184 (Fla.
2014) (concluding that to the extent the appellant presented new arguments that
were never presented to the postconviction court below, those arguments were
unpreserved for review).


                                        -4-
defendant’s voluntary decision to commit another crime; second, on whether the

new crime is one capable of having enhanced sentencing; and third, on the

prosecutor’s discretionary decision whether to seek enhancement.” Major v. State,

790 So. 2d 550, 552 (Fla. 3d DCA 2001). Because Casiano argues that his

potential PRR status is a sufficient collateral legal consequence of his state prison

sentence which precludes dismissal of his appeal as moot, we briefly explain the

governing constitutional text and background to the mootness doctrine.

      Article V, section 1 of the Florida Constitution vests “[t]he judicial power”

in Florida’s courts, and Florida’s courts, including its appellate courts, reserve the

exercise of judicial power for cases involving actual controversies. Sarasota-

Fruitville Drainage Dist. v. Certain Lands Within Said Dist., 80 So. 2d 335, 336

(Fla. 1955); see Dep’t of Revenue v. Kuhnlein, 646 So. 2d 717, 720-21 (Fla. 1994)

(explaining that the only exception to the general requirement that cases must

involve a real controversy is where the Florida Constitution otherwise authorizes

advisory opinions). This limitation on the exercise of judicial power to justiciable

controversies is rooted in judicial adherence to the doctrine of separation of

powers. See Ervin v. City of N. Mia. Beach, 66 So. 2d 235, 236 (Fla. 1953)

(“Judicial adherence to the doctrine of separation of powers preserves the courts

for the decision of issues between litigants capable of effective determination.”




                                         -5-
(emphasis omitted) (quoting 1 Walter H. Anderson, Actions for Declaratory

Judgments 66 (2d ed. 1951))); see also art. II, § 3, Fla. Const.

      The mootness doctrine is “a corollary to the limitation on the exercise of

judicial power to the decision of justiciable controversies.” Merkle v.

Guardianship of Jacoby, 912 So. 2d 595, 600 (Fla. 2d DCA 2005). In general, an

appellate court will dismiss a case if the issues raised have become moot. Godwin

v. State, 593 So. 2d 211, 212 (Fla. 1992). We have defined an issue as “moot”

“when the controversy has been so fully resolved that a judicial determination can

have no actual effect.” Id. However, we have recognized an exception to this

general rule for situations in which “collateral legal consequences that affect the

rights of a party flow from the issue to be determined.” Id.4 In contrast to a

challenge to an underlying conviction, a sentence generally cannot be challenged

after it has been fully served and has expired because “any sentencing issue is

moot thereafter.” Raines v. State, 14 So. 3d 244, 246 (Fla. 2d DCA 2009).

      As previously explained in footnote 3, supra, we write only to address

Casiano’s argument that the general rule of mootness should not be applied to his




      4. We note that we have explained this exception in the context of the
mootness of the specific issue to be determined, see Godwin, 593 So. 2d at 212, but
we recognize that the existence of sufficient collateral legal consequences
necessarily means that the case itself is not moot because such consequences flow
from the issue.


                                         -6-
fully served sentence due to the possibility of a future sentencing enhancement as a

PRR. With respect to that issue, we agree with the Fourth District that Casiano’s

potential PRR status is too speculative to be considered a collateral legal

consequence of his unlawful sentence. While Casiano’s release from the

Department of Corrections following incarceration could potentially make him

subject to PRR designation, he would still need to commit or attempt to commit

one of the offenses enumerated in the statute within three years of his release for

that alleged collateral consequence of his unlawful sentence to begin to

materialize. As the record does not reflect that Casiano has committed or

attempted to commit an offense enumerated in the statute or that he currently faces

sentencing as a PRR, a judicial determination “can have no actual effect.”

Godwin, 593 So. 2d at 212.

      However, Casiano argues that our characterization of potential sentencing

enhancements for future criminal offenses as “collateral consequences” of a plea or

conviction in State v. Dickey, 928 So. 2d 1193, 1195 (Fla. 2006), should drive our

resolution of the conflict issue. Dickey is inapposite. We did not define potential

sentencing enhancements as “collateral consequences” in the context of mootness;

rather, we addressed a certified question of great public importance, namely

“whether allegations of affirmative misadvice by trial counsel on the sentence-

enhancing consequences of a defendant’s plea for future criminal behavior in an


                                         -7-
otherwise facially sufficient motion are cognizable as an ineffective assistance of

counsel claim.” Id. at 1194. We answered the certified question in the negative,

holding that “a claim that counsel affirmatively misadvised a defendant about the

collateral effect of future sentence-enhancing potential does not meet

Strickland’s[5] requirements for a valid claim of ineffective assistance of counsel.”

Dickey, 928 So. 2d at 1198. Moreover, while we did refer to potential sentencing

enhancements for future criminal offenses “as collateral consequences” of entering

a plea, the defendant in Dickey specifically alleged in his postconviction motion

“that his Alabama sentence was enhanced based on his prior Florida conviction.”

Id. at 1195. Accordingly, Casiano’s situation is both legally and factually

distinguishable from that of the defendant in Dickey.

      Although Casiano acknowledges that the United States Supreme Court’s

decisions interpreting article III, section 2 of the United States Constitution, which

extends to the federal courts the “judicial Power . . . to all Cases . . . [and]

Controversies” enumerated therein, are not binding upon this Court, he nonetheless

relies on the following language in Evitts v. Lucey, 469 U.S. 387, 391 n.4 (1985),

to argue that the potential use of Casiano’s release from prison for enhancement




      5. Strickland v. Washington, 466 U.S. 668 (1984).


                                           -8-
under a recidivism statute is a sufficient collateral consequence to overcome

mootness:

      The [State] informed this Court five days prior to oral argument that
      respondent had been finally released from custody and his civil rights,
      including suffrage and the right to hold public office, restored as of
      May 10, 1983. However, respondent has not been pardoned and some
      collateral consequences of his conviction remain, including the
      possibility that the conviction would be used to impeach testimony he
      might give in a future proceeding and the possibility that it would be
      used to subject him to persistent felony offender prosecution if he
      should go to trial on any other felony charges in the future. This case
      is thus not moot.

      However, Casiano overlooks the importance of the nature of the challenge

brought in Evitts. In Evitts, the defendant filed a habeas petition challenging his

conviction of trafficking in controlled substances, which was granted. Id. at 389-

90. He was released from custody, and his civil rights were restored during the

pendency of the underlying petition for certiorari. Id. at 391 n.4. In addressing the

petition for certiorari, the Supreme Court noted that the defendant had “for the past

seven years unsuccessfully pursued every avenue open to him in an effort to obtain

a decision on the merits of his appeal and to prove that his conviction was

unlawful.” Id. at 391.

      The Supreme Court’s holding that the defendant’s release from custody

during the pendency of the underlying petition for certiorari did not render the case

moot is entirely consistent with the general rule in Florida that an appeal of an

underlying conviction is not rendered moot by the completion of a defendant’s

                                         -9-
sentence. See, e.g., Parks v. State, 96 So. 3d 474, 475 n.2 (Fla. 1st DCA 2012)

(drawing a distinction between “appeals challenging the illegality of a sentence and

the illegality of the underlying conviction” because “[e]ven if a defendant’s

sentence has expired, when ‘the issues to be raised on appeal challenge the legality

of the conviction, rather than the sentence[,] [t]he possibility of removing the

stigma of a conviction represents a significant practical purpose demonstrating the

continuing viability of the appeal’ ”) (quoting Lamb v. State, 526 So. 2d 998, 998

(Fla. 1st DCA 1988)). Moreover, we note that the Supreme Court has since

rejected the argument that a defendant’s parole revocation “could be used to

increase his sentence in a future sentencing proceeding” as too speculative a

collateral legal consequence “because it was contingent upon [the defendant’s]

violating the law, getting caught, and being convicted.” Spencer v. Kemna, 523

U.S. 1, 15 (1998). The Supreme Court reasoned, “[Defendants] themselves are

able—and indeed required by law—to prevent such a possibility from occurring.”

Id. (quoting Lane v. Williams, 455 U.S. 624, 632 n.13 (1982)).

      We recognize Casiano’s argument that unlike the parole revocation at issue

in Spencer, his release from a state prison facility could have statutory

consequences for a future sentence under section 775.082(9)(a)1. by removing a

future sentencing judge’s discretion and requiring the imposition of a mandatory

sentence. While a conviction may indeed have consequences for a future sentence,


                                        - 10 -
see e.g., Roberts v. State, 644 So. 2d 81, 82-83 (Fla. 1994) (addressing a case

where the defendant’s prior convictions affected scoresheet calculation), Casiano is

not challenging his conviction, and he has not, in any event, identified a case where

we have used that potential consequence as a basis to preclude dismissal of an

appeal as moot. Accordingly, we hold that a defendant’s potential PRR

designation under section 775.082(9)(a)1. is not a sufficient collateral legal

consequence flowing from a state prison sentence erroneously imposed pursuant to

a trial court’s dangerousness finding under subsection (10) to preclude dismissal of

an appeal as moot where the defendant has served the incarcerative portion of the

sentence. See Kuhnlein, 646 So. 2d at 720-21; Godwin, 593 So. 2d at 212; Raines,

14 So. 3d at 246.

                                  CONCLUSION

      For the foregoing reasons, we approve the Fourth District’s decision in

Casiano and disapprove the First District’s decision in Johnson.

      It is so ordered.

CANADY, C.J., and POLSTON, MUÑIZ, COURIEL, and GROSSHANS, JJ.,
concur.
LABARGA, J., concurs in result only with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.




                                        - 11 -
LABARGA, J., concurring in result only.

      While I agree that the completion of Casiano’s sentence renders his

sentencing challenge moot—and thus, I concur in the result—there is no question

that the trial court erred in classifying Casiano as dangerous. This classification

could bear significant consequences in the future, should Casiano face sentencing

as a prison releasee reoffender (PRR) under section 775.082(9)(a)1., Florida

Statutes. In such an event, Casiano should not be prevented from challenging his

erroneous dangerousness classification.

      In the decision below, the Fourth District stated: “But we do not assume

Casiano’s punishment failed to dissuade him from engaging in future qualifying

offenses. Nor do we preclude him from challenging the application of the prison

releasee reoffender statute in any future case in which the State seeks to apply it.

Instead, we determine that we can offer no relief here. His sentence was served,

and his appeal is moot.” Casiano v. State, 280 So. 3d 105, 107 (Fla. 4th DCA

2019).

      I agree with the district court. Should Casiano be faced with PRR

sentencing in the future, the current determination of mootness does not

procedurally bar him from challenging his erroneous sentence at that time.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fourth District - Case Nos. 4D18-3255 and 4D18-3257

                                        - 12 -
      (Indian River County)

Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant Public
Defender, Fifteenth Judicial Circuit, West Palm Beach, Florida,

      for Petitioner

Ashley Moody, Attorney General, Tallahassee, Florida, Celia Terenzio, Senior
Assistant Attorney General, and Rachael Kaiman, Assistant Attorney General,
West Palm Beach, Florida,

      for Respondent




                                     - 13 -